Citation Nr: 0708340	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  02-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the fourth metacarpal of the right hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  The Board remanded this case 
back to the RO for additional development in December 2003.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's fourth or ring finger on the right hand 
shows flattening of the normal prominence of the fourth 
metacarpal joint and tenderness to palpation in that same 
area.  There is no erythema or swelling.  Dorsiflexion of the 
right wrist was to 0 to 80 degrees and his metacarpal joints 
were 0 to 90 degrees.  Strong grip and normal range of motion 
for the right hand were noted in spite of veteran's 
subjective complaints of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the fourth metacarpal of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71, Diagnostic 
Codes (DCs) 5155, 5227 (2002); §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.68, 4.71, DCs 5003, 5155, 5227, 
5307, 5309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A June 2001 VA outpatient medical record reflects the 
veteran's first visit to the Providence VA Medical Center.  
It was noted that over the previous year the veteran's right 
hand had been getting progressively worse in terms of pain 
and weakness.  The veteran complained of a lot of pain, 
especially at night and then when he did things with his 
hands.  The veteran took ibuprofen at night to help with 
sleep.

An August 2001 VA medical record showed the veteran had full 
range of motion and a strong good grip.

The veteran underwent a VA examination in March 2002.  
According to the examination report, the veteran complained 
of a weak right hand and that he lost his grip easily.  The 
veteran is a screw machine operator who had not lost any work 
because of his hand disorder, including while at a prior 
company where he worked for 14 years.  The examiner noted a 
minimum depression of the right fourth knuckle and a very 
strong grip.  The veteran could touch the tips of his fingers 
to his palms very easily.  Range of motion in all fingers was 
normal.  X-rays showed a short fourth metacarpal with no 
associated arthritis of any kind and no evidence of a healed 
fracture.  The examiner said he could find no reason for the 
veteran's claim that this injury was worse.  Diagnosis was 
fracture of the head of the fourth metacarpal on the right 
with the possibility of a congenital malformation.

A July 2002 VA outpatient treatment record stated the veteran 
showed no swelling of the hand and that the veteran worked no 
matter what the level of pain was.  Sometimes the pain made 
him let go of wrenches or machinery, but he had not suffered 
any bad injuries as a result.  

A November 2002 signed statement from the veteran asserted he 
experienced difficulty when he used force or gripped tightly 
on a hand tool or picked up heavy objects.  He said he lost 
his grip many times and suffered minor cuts, bruises and 
contusions.  He took daily aspirin and ibuprofen.  

In a July 2004 signed statement, the veteran said increased 
difficulties and pain within the injury area began a few 
years ago.  Sometimes he suffered sharp stabbing pain when 
trying to do his job as a machinist.  He said he often lost 
strength when he needed it most which caused him injury, such 
as cuts and bruises.

A May 2005 private medical record from M.F.DaS., M.D., the 
veteran's physician, reflects the veteran was seen for a new 
complaint of pain over the dorsum aspect of the ring finger.  
The veteran had significant pain and discomfort as well as a 
clicking.  On exam, the dorsal aspect of the wrist definitely 
had a depressed metacarpal phalangeal (MP) joint compared to 
the contralateral side.  It was noted the veteran had full 
extension, but there was a slight defect that the doctor 
could palpate just ulnar to the extensor tendon.  Dr. 
M.F.DaS. recommended a magnetic resonance imaging (MRI) scan.

A June 2005 private MRI scan of the veteran's ring finger on 
his right hand showed fourth metacarpal with volar angulation 
deformity of the metacarpal head.  It was noted that this was 
likely related to an old fracture.  No acute edema was seen.  
Osteoarthritis of the fourth metacarpal phalangeal joint also 
was noted.  No tendon tear was seen.  It was noted that a 
tiny signal abnormality at the dorsal aspect of the 
metacarpal head might be related to an old fracture deformity 
and an osteochondral injury was felt less likely.  The 
extensor and flexor tendons were intact as were other 
visualized metacarpal bones.  

A private treatment note from Dr. M.F.DaS., dated the same 
month, said that he discussed with the veteran the operative 
versus nonoperative management of the veteran's disorder in 
the wake of the MRI.  The only other treatment Dr. M.F.DaS. 
would recommend was MP joint arthroscopy in order to clean 
out the MP joints.  The note states this was something the 
veteran could do at any time.

A June 2005 signed statement from the veteran reflects his 
contention that over time his finger and hand injury became 
more painful and less controllable.  He mentioned constant 
aching pain in the hand with occasional sharp pain.  He was 
now being seen by a private physician.

An October 2005 VA outpatient medical record reflects the 
veteran was seen for a routine follow-up.  It was noted the 
veteran was receiving aspirin from VA, but the aspirin was 
not controlling his pain.  It also was noted that the veteran 
worked as a machinist and used his hands in a continuous 
repetitive movement at work.  The VA orthopedic clinic did 
not recommend surgery, but continuation of nonsteroidal anti-
inflammatory drugs for pain relief.  The veteran took Aleve, 
but that did not work well.  The veteran was to follow up 
with his private orthopedist.

A signed statement by the veteran dated in February 2006 
states that a physician told him that only surgery would 
help, but then the veteran probably could not do his current 
work.  The veteran said he hesitated to lose his career that 
he had spent 20 years building.  

The veteran underwent a VA examination in September 2006.  
The examiner had access to the claims file.  According to the 
examination report, the veteran complained of right hand pain 
at the right fourth digit, which radiated to the right palm.  
The veteran claimed the pain was constant, that his right 
hand cramped during use, and that onset of symptoms was from 
1999 to 2000 and was precipitated by using tools at work.  He 
estimated the constant pain at a severity of six to nine on a 
scale of 10.  The veteran took Meloxicam daily when needed 
and did not have surgery on the hand.  He wore no devices on 
his hands and was able to do his activities of daily living.  
However, he did have problems using his hand tools at work, 
but reported this had no impact on his employment.  He had no 
flares-ups.

On examination, the veteran was observed as right hand 
dominant and that he had a normal gait and posture.  
Asymmetry was noted between the hand and wrist.  There was 
flattening of the normal prominence of the fourth metacarpal 
joint on the right and tenderness to palpation in that same 
area.  There was no erythema or swelling.  Range of motion of 
the wrist was given as: palmar flexion was to 0 to 80 
degrees, dorsiflexion was to 0 to 80 degrees, radial 
deviation was to 0 to 20 degrees, and ulnar deviation was to 
0 to 45 degrees.  His metacarpal joints were 0 to 90 degrees, 
his proximal interphalangeal (PIP) joints were 0 to 100 
degrees, and his distal interphalangeal (DIP) joints were 0 
to 60 degrees, and that was bilaterally all fingers.  He was 
able to touch all fingers on the base of the fifth digit with 
his thumb.  His motor was 5/5 and he was able to make a tight 
fist and his sensation was intact.  Radial pulses were 2+.  
He was able to write his name, twist paper, push and pull 
against resistance, but had pain in the right fourth 
metacarpal joint during all these activities.  No weakness, 
fatigue, or lack of endurance was noted. A MRI scan noted 
shortening of the fourth metacarpal with forward angulation 
of the metacarpal related to an old fracture of the fourth 
metacarpal joint.  Tendons were intact and there was a tiny 
abnormal signal at the dorsal aspect of the metacarpal head, 
which the examiner said could be related to an old fracture 
deformity.  X-ray of the right hand noted short fourth 
metacarpal bone, minor degenerative changes, and no evidence 
of acute fracture.  Assessment was normal range of motion and 
that it was at least as likely as not that the veteran's 
condition had increased since the last examination because x-
rays showed some degenerative changes.  Though the veteran 
reported pain with use, the examiner noted that his range of 
motion was intact.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in September 2001 and February 
2005.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
these letters, the veteran also was advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted September 2001 "duty to assist" letter was 
issued before the appealed rating decision, but the letter 
failed to comply with current judicial interpretations of the 
VCAA.  The February 2005 letter was sent to the veteran after 
the Board's remand, but before the RO's last adjudication of 
the claim in the November 2006 supplemental statement of the 
case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006) (curing timing defects in affording veteran statutory 
notice when notice is followed by readjudication of the 
claim).  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected right hand disorder.  Therefore, any lack 
of notice by the VA to the veteran as now required by Dingess 
and Hartman constitutes harmless error.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of his claim in this Board decision.  


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  The use of similar 
terminology by medical professionals, although evidence to be 
considered, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.2, 4.6.

The veteran filed his claim for an increased rating in 
September 2001.  Effective on August 26, 2002, the 
regulations pertaining to evaluations for finger disabilities 
changed.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  When 
a law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see 
also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
as in this case, the veteran is not entitled to consideration 
of the amended regulations prior to the established effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3- 
2000 (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

The veteran was informed of the new regulations in the 
November 2006 supplemental statement of the case, and the 
Board may proceed with a decision on the merits of the claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran contends that residuals of his fracture have 
caused him aggravated pain which makes it difficult for him 
to utilize his tools consistently at work and, as a result, 
he should be compensated at a higher rate than he is 
currently assigned.


Analysis of the claim prior to August 26, 2002

Prior to the August 26, 2002 revision, Diagnostic Code 5227 
provided a noncompensable evaluation for ankylosis of any 
finger other than the thumb, index finger, or middle finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  A note to 
Diagnostic Code 5227 indicates that extremely unfavorable 
ankylosis could be rated as amputation.  Id. 

Amputation of the ring finger is evaluated under Diagnostic 
Code 5155.  A 20 percent evaluation is warranted for 
amputation with metacarpal resection (more than one-half the 
bone lost) while a 10 percent evaluation is warranted for 
amputation without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. § 
4.71a, Diagnostic Code 5155 (2002).

Even if the veteran's ring finger disability did approximate 
amputation because a MRI scan disclosed angulation of a bone 
at the metacarpal head, the disability on that finger is 
limited to the metacarpal joint.  Therefore, the disability 
does not more nearly approximate amputation with metacarpal 
resection as certainly more than one-half of the bone is not 
lost and, thus, an increased evaluation under the rating 
criteria as in effect prior to August 26, 2002 is not 
warranted.

Further, the veteran's 10 percent rating is considered a 
protected rating because he has held it since March 1979, or 
for more than 20 years.  

Analysis of the claim after August 26, 2002

The veteran's right finger disorder is currently rated under 
Diagnostic Code 5299-5309 and had been rated under Diagnostic 
Code 5299-5307.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2006).  In this case, DC 5299 
refers to general musculoskeletal ratings while the more 
specific DC 5307 and DC 5309 refer to muscle injuries.  

Disabilities rated under DC 5307 are for injuries to Muscle 
Group VII, or wrist and finger muscles.  A 10 percent rating 
under DC 5307 is warranted for moderate disability, with a 30 
percent rating warranted for moderately severe disability for 
a wrist or finger on the dominant hand (and a 20 percent 
rating warranted for a wrist or finger on the other hand).  
38 C.F.R. § 4.73, DC 5307 (2006).  The veteran's 
examinations, as well as other evidence of record, do not 
suggest any moderately severe rating as the disorder did not 
interrupt the veteran's employment and is principally 
manifested by subjective complaints of pain.

After the Board's remand and the last VA examination, the RO 
rated the disorder on appeal under Diagnostic Code 5309, 
which applies to muscle group injuries of the intrinsic 
muscles of the hand in conjunction with forearm muscles.  DC 
5309 provides for the assignment of a rating based upon 
limitation of motion.

Limitation of motion as measured in the latest VA examination 
shows only slight range of motion of the right hand.  
However, the x-ray with the veteran's last VA examination 
also disclosed some degenerative changes.  But rating for 
degenerative changes of the fourth metacarpal bone under DC 
5003 does not avail the veteran.  DC 5003 rates degenerative 
arthritis established by x-ray findings on the basis of 
limitation of motion, or in the absence of limitation of 
motion a 20 percent rating would be warranted on the basis of 
x-ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 
(2006).  The September 2006 VA examination report does not 
provide evidence of the involvement of other major or minor 
joints.  

A higher rating is not warranted under other possible 
diagnostic codes.

For example, DC 5214 rates ankylosis of the wrist.  Favorable 
ankylosis of the wrist in 20 degree to 30 degree dorsiflexion 
is rated at 30 percent disabling for the dominant hand.  38 
C.F.R. § 4.71a, DC 5214 (2006).  However, the September 2006 
VA examination showed dorsiflexion of the right wrist was to 
0 to 80 degrees and, therefore, a higher rating pursuant to 
DC 5214 is not for application.  

Diagnostic Codes 5216 through 5223 rate ankylosis for 
multiple digits of the hand, but this appeal involves only 
one digit of the right and dominant hand.

DC 5227 rates ankylosis of the ring finger or little finger 
as noncompensable regardless of whether the digit is attached 
to the dominant or nondominant hand.  38 C.F.R. § 4.71a, DC 
5227 (2006).  A note to DC 5227 states the rater should 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits, or interference with 
the overall function of the hand.  Id. 

As noted above, amputation of the ring finger is evaluated 
under DC 5155.  A 20 percent evaluation is warranted for 
amputation with metacarpal resection (more than one-half the 
bone lost) while a 10 percent evaluation is warranted for 
amputation without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. § 
4.71a, DC 5155 (2006).

Even if the veteran's ring finger disability did approximate 
amputation because a MRI scan disclosed angulation of a bone 
at the metacarpal head, the disability on that finger is 
limited to the metacarpal joint.  Therefore, the disability 
does not more nearly approximate amputation with metacarpal 
resection as certainly more than one-half of the bone is not 
lost and, thus, an increased evaluation under the current 
rating criteria is not warranted.  Moreover, he has an 
essentially full range of motion and was shown to have a good 
grip in the right hand.

Since there is no objective evidence of neuropathy in the 
latest VA examination, rating the finger under Diagnostic 
Codes 8514, 8515, and 8516 are not for application.  They 
would rate complete or incomplete paralysis of the hand based 
on whether there is injury to the radial, median, or ulnar 
nerve, respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 
8514, 8515, and 8516 (2006).

The preponderance of the objective medical evidence supports 
the current rating for the veteran's right hand disorder.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2006).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The veteran contends that 
residuals of his fracture have caused him aggravated pain 
which makes it difficult for him to utilize his tools 
consistently at work.  Examination has found that the veteran 
still retains a good grip and the record shows the veteran is 
still able to remain gainfully employed.  No weakness, 
fatigue, or lack of endurance were noted at the latest VA 
examination.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's residuals of the 
fracture to his ring finger are contemplated in the 10 
percent rating currently assigned.  There is no indication 
that pain causes functional loss greater than that 
contemplated by the 10 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, supra.  

Finally, the Board has considered whether a higher evaluation 
of the veteran's service-connected disorder is warranted on a 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
However, in the absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), frequent periods of hospitalization, or 
evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet App. 337 (1996).


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the fourth metacarpal of the right hand is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


